UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-1421-28 Dana Resources (Name of Small Business Issuer in its charter) Wyoming n/a (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 810 Malecon Cisneros Miraflores, Lima Peru R5 18 (Address of principal executive offices) Issuer’s telephone number Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO CORPORATE ISSUERS As of February 16, 2009 the registrant had 50,320,480 shares of common stock outstanding. Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 8 Item 4T. Controls and Procedures 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 9 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim consolidated financial statements of Dana Resources (the “Company”, “Dana”, “we”, “our”, “us”) follow. All currency references in this report are in U.S. dollars unless otherwise noted. The accompanying Condensed Consolidated Financial Statements of Dana Resources, Inc. (the "Company") should be read in conjunction with the Company's Annual Report on Form 10-K for the year ended June 30, 2008. Significant accounting policies disclosed therein have not changed except as noted below. The accompanying Condensed Consolidated Financial Statements and the related footnote information are unaudited. In the opinion of management, they include all normal recurring adjustments necessary for a fair presentation of the condensed consolidated balance sheets of the Company at December 31, 2008, the condensed consolidated results of its operations for the three and nine months ended December 31, 2008 and 2007, the condensed consolidated results of its cash for the three months ended December 31, 2008 and 2007, and the condensed consolidated results of its stockholders’ equity as of December 31, 2008. Results of operations reported for interim periods are not necessarily indicative of results for the entire year. Balance Sheets F-1 Statements of Operations F-2 Statements of Stockholders’ Equity (Deficit) F-3 Statements of Cash Flows F-4 Notes to the Financial Statements F-5 3 DANA RESOURCES (An Exploration Stage Company) BALANCE SHEETS December 31, 2008 June 30, 2008 (Unaudited) (Audited) ASSETS Current assets Cash $ 6,515 $ 23,466 Total current assets 6,515 23,466 Mineral rights 9,350,000 9,350,000 Total assets $ 9,356,515 $ 9,373,466 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 12,965 $ 773 Accounts payable (related party) - 7,679 Accrued expenses 127,005 37,847 Total current liabilities 139,970 46,299 Total liabilities 139,970 46,299 STOCKHOLDERS' EQUITY Preferred stock; $.001 par value; unlimited authorized; none issued and outstanding - - Common stock; $.001 par value; unlimited authorized 50,320,480 and 75,280,710 issued and outstanding, respectively 50,322 75,281 Additional paid in capital 30,017,249 29,951,810 Deficit accumlated during the exploration stage (20,851,026 ) (20,699,924 ) Total stockholders' equity 9,216,545 9,327,167 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 9,356,515 $ 9,373,466 The Accompanying Notes are an Integral Part of these Financial Statements F-1 DANA RESOURCES (An Exploration Stage Company) STATEMENTS OF OPERATIONS Three Months Three Months Six Months Six Months July 21, 2006 Ended Ended Ended Ended (Inception) Through December 31, 2008 December 31, 2007 December 31, 2008 December 31, 2007 December 31, 2008 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ - $ - $ - $ - $ - Expenses General and administrative expenses 96,571 18,178 151,052 32,738 305,383 Mining Expenses - 25,000 Land claim fees - - 50 - 22,303 Total expenses 96,571 18,178 151,102 32,738 352,686 Loss from operations (96,571 ) (18,178 ) (151,102 ) (32,738 ) (352,686 ) Other income (expense) Gain on debt settlement - 5,660 Loss on impairment - (19,400,000 ) Total other income (expense) - - (19,394,340 ) Net loss $ (96,571 ) $ (18,178 ) $ (151,102 ) $ (32,738 ) $ (19,747,026 ) Net loss per share basic $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of shares 61,185,807 1,120,000,000 68,612,905 1,120,000,000 The Accompanying Notes are an Integral Part of these Financial Statements F-2 DANA RESOURCES (An Exploration Stage Company) STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) Deficit Accumulated Additional Common During the Preferred Stock Preferred Stock Common Stock Common Stock Paid-In Stock Exploration Shares Value Shares Value Capital Subscribed Stage Total Balance atInception July 21, 2006 - $ - - $ - $ - $ - $ - $ - Stock issued for cash and subscription receivable - - 1,120,000,000 1,120,000 - (11,000 ) (1,104,000 ) 5,000 Forgiveness of debt - related party - - 500 500 Net loss - - (41,976 ) (41,976 ) Balance at June 30, 2007 - - 1,120,000,000 1,120,000 500 (11,000 ) (1,145,976 ) (36,476 ) Shares cancelled - - (1,069,799,290 ) (1,069,799 ) 1,069,799 - - - Proceeds from subscription - 11,000 - 11,000 Contributed capital - 15,272 - - 15,272 Fogiveness of debt - related party - 51,319 - - 51,319 Shares issued for mineral rights - - 25,000,000 25,000 28,725,000 - - 28,750,000 Shares issued for cash - - 80,000 80 79,920 - - 80,000 Contributed capital - mining expenses - 10,000 - - 10,000 Net loss - (19,553,948 ) (19,553,948 ) Balance at June 30, 2008 - - 75,280,710 $ 75,281 $ 29,951,810 - $ (20,699,924 ) $ 9,327,167 Shares issued for cash - - 40,480 41 40,439 - - 40,480 Shares cancelled - - (25,000,710 ) (25,000 ) 25,000 - - - Net loss - (151,102 ) (151,102 ) Balance at December 31, 2008 (unaudited) - $ - 50,320,480 $ 50,322 $ 30,017,249 $ - $ (20,851,026 ) $ 9,216,545 F-3 DANA RESOURCES (An Exploration Stage Company) STATEMENTS OF CASH FLOWS July 21, 2006 Six Months Ended Six Months Ended (Inception) Through December 31, 2008 December 31, 2007 December 31, 2008 (Unaudited) (Unaudited) (Unaudited) Cash Flows from Operating Activities: Net loss $ (151,102 ) $ (32,738 ) $ (19,747,026 ) Adustments to reconcile net loss to net cash used in operating activities: Impairment of mineral rights - - 19,400,000 Gain on settlement of debt - - (5,660 ) Changes in operating assets and liabilities: Accounts payable 12,192 4,000 12,965 Accounts payable (related party) (7,679 ) 18,519 57,479 Accrued expenses 89,158 - 127,005 Net cash used by operating activities (57,431 ) (10,219 ) (155,237 ) Cash Flows from Financing Activities: Proceeds from promissory notes - - 4,730 Payment made as settlement of promissory notes - - (4,730 ) Contributions of captial - - 25,272 Proceeds from sale of common stock 40,480 10,000 136,480 Net cash provided by financing activities 40,480 10,000 161,752 Change in cash (16,951 ) (219 ) 6,515 Beginning cash 23,466 484 - Ending cash $ 6,515 $ 265 $ 6,515 Supplemental Disclosures Cash Paid For: Interest $ - $ - $ - Income taxes $ - $ - $ - Schedule of Non-Cash Investing and Financing Activities Forgiveness of debt (related party) $ - $ - $ 51,819 Issuance of common stock for mineral rights $ - $ - $ 28,750,000 The Accompanying Notes are an Integral Part of these Financial Statements F-4 DANA RESOURCES (An Exploration Stage Company) NOTES TO THE FINANCIAL STATEMENTS For the Quarter Ended December 31, 2008 (Unaudited) 1.Nature of Operations and Continuance of Business Dana Resources (the "Company") was organized under the laws of the State of Wyoming on July 21, 2006 under its former name DanaPC.com.The Company’s business was originally to develop a website to give consumers information on commonly encountered problems with personal computers.In February 2008, the Company’s major shareholders sold their positions. At this time the Company’s new management changed the business direction to exploring and mining for gold.
